Title: To Thomas Jefferson from Fulwar Skipwith, 17 March 1798
From: Skipwith, Fulwar
To: Jefferson, Thomas


          
            My dear Sir
            Paris 17 March 1798
          
          I leave to Mr. Barlow, who writes to you by Mr. Lee the confidential bearer of his and this letter, to trace the rise and progress of the present alarming indisposition of this Government towards ours; but being more frightened than perhaps my friend Mr. Barlow is at the dangers which threaten the peace and safety of my Country, I am irrisistably led to express my fears to the man of my Government, who I deem the best capacitated to appreciate their value, being well persuaded that he will not suspect the purity of the motive which induce me to hazard them. Untill the issue of the late election of President of the United States was known to the Government here, its doubts, jealousies, and prejudices had been levelled against Individuals of our Administration only,  and not against the Government or the Nation at large;—And surely had there then been a desire in our Cabinet to stand well with France revolutionized, or had pride and ignorance given place to the light of reason and of impartial information, a becoming and an acceptable atonement would have been devised and offered to the french Nation for the infatuated prostitution, which a misguided President and an intriguing Junto had made at the foot of the British throne, of what we sacredly owed to humanity, to character, to liberty and to France. But to return to the important event of the last election which gave a new President to the U. States—The moment the man was anounced to this Government, they thought they read in his character that of his Nation; or in other words they saw in the enemy of their Revolution and in the stiff necked bigot of aristocracy, the perverse blindness of the American Nation;—And from that instant their deportment and conduct towards us assumed and continues more and more to evidence marks of an inimical, if not an inveterate and extensive plan of hostilities against our Country, and which may e’er long threaten all that can be dear to her as a Nation—Yes, Sir, the moment is come that I see the fortunes nay Independence of my Country, at hazard, and in the hands of the most gigantic Nation on earth;—my solicitude therefore, while yet I think myself a free American, waves discretion and must speak.
          France with almost the whole of the Continent of Europe at her feet, will soon reduce to the same humble posture the Power who alone supports life in her enemies in America; and as I cannot attribute to her so great a portion of magnimity as to suppose that, when she shall consummate the act, she will forego the occasion of satisfying her vengeance, and especially as she may gratify herself with the prospect of doing it with great commercial advantages, and aggrandizement, or even that she may league with the very Power that now caresses us; so do I every day see the cloud of calamity approaching nearer the peaceful shores of our common Country.—Already the language of planting new Colonies upon the borders of the Missipi is the language of frenchmen here, and if I had not been apprised of the fact, I should without any claim to foresight know, that Spain is disposed to cede her possessions upon that river whenever the Directory shall require it.—It may be also important for the American Cabinet to recollect, what possibly they may have forgotton, that the country over whom they preside the constituted guardians, has its weak parts—Their Western people, the Savages upon their frontiers, and the Slaves that swarm within their bosom are subjects whose situations do not, and whose uses would not escape the observation of this Government in case of War—But War may be prevented and our Country saved, if we can come forward and discharge  the debt which our blunders have brought upon us, and which the strength and fortunes of France now lay claim to;—T’is to confess some of our errors, to lay their sins heavily upon the shoulders of a few persons who have perpetrated them, to modify or break the English treaty with Jay, and to lend France as much money, should she ask it, as she lent us in the hour of distress. I am aware that the pride of some, the knavery of many, and the ignorance of others would pretend to execrate the act; but imperious necessity commands, and the genius of Republican liberty would sanction it.
          The blunders of our present as well as our late Administration must by this time appear in large characters from one end of our Continent to the other—in Europe they are read almost without eye sight; if therefore I touch upon one of them, t’is because it forms in this theatre the actual scene of their political-dramatical action.When the news came that Genl. Pinckney was ordered to retake his post at Paris, and that Genl. Marshall, one of the declaiming Apostles of Jays treaty, was to support him, this Government I believe suspected that their mission was virtually destined for the Court of Louis the 18th. and not for the french Republic; for Mr. Adams when he composed it, did not dream of the event of the 18th fructidor, but in the language of the Gazette which I fancy publishes his official acts, he must have thought the revolutionary and piratical banditti of France near its dissolution. Be this as it may, no body expected from the nomination of those two persons that concord with the French Republic was their object, and their deportment since their arrival added to the Presidents ill judged and ill timed speech at the opening of your present session of Congress, have served powerfully to confirm that impression.—Every body here remarks, what those two Gentlemen do not attempt to conceal, that their doors are open only to the intriguants against and enemies of the present Government, and that they are among the first persons to hear and buz about the tales of new Coalitions and counter revolutions; the name of a true supporter of the french revolution is as grating to their ears as his sight is disgusting to their eyes.—from their arrival, their attentions and caresses have been confined to the families of the proscribed and of the transported, and their closet Counsellor seems to be Beaumarchais, of whose character you I know want no information.
          When we heard that Mr. Gerry was nominated to the Mission the Directory were pleased, and the patriots in Paris of both Countries were delighted in the idea of seeing here one of the tryed patriots of 75 and one of the remaining republican chiefs of the American States; but painful is it to me to add that we behold him moving here but as the shadow of what we presumed he was, and we much fear that the longer he stays,  the more apt will public opinion be to suscribe the neutrality of his character to the feebleness of his diplomatic talents. We learn in secret whispers from this good old Gentleman, (for I venerate the chastity of his moral character while I regret that he has not the courage to shape a political course congenial to the crisis here) that he has a hard and cruel task to think and act with his two associates, and that were he alone he would be able to stop the frightful breach between the two Countries—But I am apprehensive that his paralytic mind would prove too weak to invent, and his arm to feeble to apply the remedy which the disease demands.—In fact no one but a pronounced Republican and friend of the french revolution, and a man unfettered by the forms and school readings of Mr. Adams and Pickering, can stand a chance to heal the wounds which are now bleeding
          In regard to both the internal and external situation of this Republic, let not our Governors any longer entertain the delusive hope of a decline in its power or its destinies—The late conquest of a part of Switzerland leaves to France the only inlet into her country, which remained open to a foreign foe, and I suspect at last teaches neighbo’ring despots that they are yet to die under the increasing rays of representative Government. The interior of the Republic exhibits perfect peace and plenty, and I believe contains no element that can shake its Government; on the contrary, all that can be wanted to increase its strength. Those innumerable insects which so many ages of monarch-craft and priest-craft had engendered and left upon the soil, are either returned to the muck of their first state of non existence, or are working thro’ the digestive passages of its bowels in order that they may regenerate among the fair growth of its creation. Or to speak without a figure, the disaffected french men themselves are growing proud of the unexampled achievements and grandeur of their Country, and are daily becoming reconciled to its change of Government.
          The certainty of this conveyance has induced me to discharge my mind of what I thought I owed to my Country—that you will treat both myself and what I have thrown upon paper with indulgence I have no doubt.
          
            F.S.
          
        